Citation Nr: 1514673	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a prior denial of a claim of entitlement for service connection for bilateral pes cavus should be reconsidered, and if so, whether the claim should be granted.

2.  Entitlement to service connection for a left ankle and foot disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to April 1974.
This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.

The claims of entitlement to service connection for bilateral pes cavus and a left foot and ankle disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

An October 2001 RO decision denied service connection for pes cavus; the subsequently received evidence includes pertinent service treatment records (STRs).


CONCLUSION OF LAW

The criteria for reconsidering the prior denial of the claim of entitlement to service connection for bilateral pes cavus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156(b).

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Analysis

The Veteran's claim of entitlement to service connection for bilateral pes cavus was denied in an October 2001 rating decision because the evidence failed to show that the Veteran's preexisting condition was aggravated by service.  The Veteran did not appeal the rating decision; however, subsequent to that decision, pertinent service department records were received.  These records existed at the time of the prior denial and could have been obtained had they been requested by VA.  Therefore, the criteria for reconsidering the prior denial have been met.


ORDER

The Board having determined that the criteria for reconsidering a prior denial of service connection for bilateral pes cavus have been met, the benefit sought on appeal is granted to this extent.


REMAND

The Board finds that further development is required before the claims of entitlement for service connection for bilateral pes cavus and a left foot and ankle disability are adjudicated.  

An April 1974 Army hospital record reflects that the Veteran was admitted for Medical Board processing.  It reflects that pain in the Veteran's heels, ankles, and feet increased with physical activities and did not respond to conservative treatment.  Examination at that time revealed that the pitch of os calcis was over 30 degrees bilaterally with a diagnosis of symptomatic bilateral pes cavus.  The Medical Board determined that the Veteran was not physically qualified for enlistment in military service due to symptomatic bilateral pes cavus.  

In a November 2009 statement, the Veteran indicated that he never had pain in his legs or feet prior to active service.  

In a report of a February 2010 private medical evaluation, Dr. N.A.V. indicated the Veteran reported he had bilateral heel pain in service after jumping and landing on his heels in service, which caused swelling, tenderness, and difficulty walking.  The assessment was left calcaneus stress fracture.  

In September 2010, the Veteran was afforded a VA examination in response to his claim for service connection for left ankle and foot disability.  The VA examiner opined that pes cavus deformities made the Veteran prone to suffer from soft tissue injuries and foot problems unrelated to a stress fracture sustained in military service because there was unequal stress forces placed on the foot and soft tissues while walking due to pronounced high arches.  

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the Veteran's competent report that he had no foot or leg pain prior to service, service treatment records noting that he was discharged for symptomatic bilateral pes cavus, and medical evidence indicating that pes cavus made him prone to soft tissue injuries and foot problems, the Board has determined that a VA medical examination is required. 


The Board further notes that VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).  Therefore, the VA examiner must address whether the Veteran's pes cavus is a disease or defect.

In addition, the Board notes that the evidence of record raises a secondary service connection theory of entitlement for the Veteran's claim of entitlement to service connection for a left foot and ankle disability.  Specifically, the September 2010 VA examiner opined that diagnoses of left Achilles tendinitis and left ankle and foot tenosynovitis were secondary to congenital bilateral pes cavus.  Therefore, the issue is inextricably intertwined and must be remanded along with the claim for service connection for bilateral pes cavus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together if one claim could have a significant impact on the other).  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any VA treatment records for the period from February 2013 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from February 2013 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the disabilities at issue.  

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should state an opinion as to whether the Veteran's pes cavus is a congenital defect or disease.  

If the examiner determines that the pes cavus is a disease, the examiner should state an opinion as to whether the evidence clearly and unmistakably establishes that the pes cavus existed prior to service and clearly and unmistakably establishes that the pes cavus was not permanently aggravated by the Veteran's active service.

The examiner should also identify any other left ankle and foot disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise related to his active service, and if not an opinion as to whether there is a 50 percent or better probability that it was caused or permanently worsened by the Veteran's pes cavus.
The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for bilateral pes cavus on a de novo basis and readjudicate the issue of entitlement to service connection for left ankle and foot disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


